Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reasons for Allowance

Claims 1-20 are allowed.
		
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-20 are eligible under 35 USC 101.  The following combination of claimed elements of the independent claims that are included in the latest claim language integrates the recited judicial exception (i.e. commercial interaction, including advertising activities/behaviors, business relations and sales activities) into a practical application – transmit and receive communications asynchronously with the originating exchange and the destination exchange to decouple received messages from the originating exchange and the destination exchange from transaction operations performed by the network-based computing system, by: initiating a first exchange account adapter to receive and filter communications from the originating exchange, wherein the first exchange account adapter filters out errant messages from the originating exchange that cause failed transactions; initiating a second exchange account adapter to receive and filter communications from the destination exchange, wherein the second exchange account adapter filters out errant messages from the destination exchange that cause failed transactions; execute exchange management logic to perform polling on the event feed to monitor the event feed and communicate with the originating and destination exchanges based at least in part on the messages published to the event feed by the first and second exchange account adapters; execute an exchange transaction to (iv) record the exchange transaction on a decentralized ledger of the cross-medium transaction device. 
Examiner considers this a clear recitation of a claimed invention and features that are directed to a practical application of the claimed invention, and therefore to patent-eligible subject matter. The Examiner notes that the pending claim language, and based on the disclosure in the specification, is directed to patent-eligible subject matter.
Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent-eligible.


The most relevant prior art identified by the Examiner is Leung (20090248574). It teaches implementing conversions between a home value medium and a digital currency; based on a transaction request from a sending client, establish network communications with an originating exchange and a destination exchange; transmit and receive communications asynchronously with the originating exchange and the destination exchange by initiating a first exchange account adapter to receive and filter communications from the originating exchange, wherein the first exchange account adapter publishes non-errant messages from the originating exchange to an event feed; initiating a second exchange account adapter to receive and filter communications from the destination exchange, wherein the second exchange account adapter publishes non-errant messages from the destination exchange to an event feed; monitor the event feed and communicate with the originating and destination exchanges based at least in part on information published to the event feed by the first and second exchange account adapters; however, it lacks the combination of claimed elements of the independent claims.

Calo (20020087454) teaches electronically routing transaction orders to execute affiliates and foreign exchanges; however, it lacks the combination of claimed elements of the independent claims.

Castinado (20200111086) teaches a method that allows for dynamically currency conversion; however, it lacks the combination of claimed elements of the independent claims.
When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available prior art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


8/11/2022
/ALEXANDRU CIRNU/
Primary Patent Examiner, Art Unit 3622